Order entered December 19, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-01043-CR

                      JOSEPH DEAN FISHER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 422nd Judicial District Court
                          Kaufman County, Texas
                   Trial Court Cause No. 20-00307-422-F

                                      ORDER

      On November 2, 2022, we ordered appellant to file his brief by November

30, 2022. On November 30, 2022, supplemental clerk’s and reporter’s records

were filed on appellant’s motion to suppress.           Accordingly, we ORDER

appellant’s brief be filed by JANUARY 17, 2023. If appellant fails to file his brief

by January 17, 2023, the Court may abate this case for a hearing in the trial court to

determine why the brief has not been filed. See TEX. R. APP. P. 38.8(b).
/s/   DENNISE GARCIA
      JUSTICE